IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
SHARGOWI LNU, et al.,                    )
                                         )
               Petitioner,               )
                                         )
       v.                                )   Civil Action No. 09-745 (RCL)
                                         )
BARACK H. OBAMA,                         )
President of the United States, et. al., )
                                         )
               Respondents.              )
____________________________________)


                                           ORDER


       Upon consideration of the Consent Motion for Extension of Time for Petitioner Shargowi

LNU (ISN 1457) to File his Reply in Support of his Motion for Discovery, it is hereby ordered

that said motion be and hereby is GRANTED. Petitioner shall file his Reply in Support of his

Motion for Discovery on or before July 20, 2009.




                                             /s/ July 8, 2009
                                            ______________________________
                                            Royce C. Lamberth, Chief Judge
                                            United States District Court
                                            for the District of Columbia